372 F.3d 1041
WO/MEN'S ALLIANCE FOR MEDICAL MARIJUANA; Michael Corral; Valerie Corral, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 03-15062.
United States Court of Appeals, Ninth Circuit.
Argued September 17, 2003.
Submitted May 3, 2004.
Filed June 18, 2004.

Gerald F. Uelmen, Santa Clara, CA, for appellants.
Mark T. Quinlivan, United States Department of Justice, Washington, D.C., for appellee.
Appeal from the United States District Court for the Northern District of California; Jeremy Fogel, District Judge, Presiding. D.C. No. MC-02-07012-JF.
Before: SCHROEDER, Chief Judge, REINHARDT, and SILVERMAN, Circuit Judges.

Prior report: 2002 WL 32174210

1
This matter was argued September 17, 2003. This court subsequently issued its decision in Raich v. Ashcroft, 352 F.3d 1222 (9th Cir.2003), petition for cert. filed, (U.S. April 20, 2004) (No. 03-1454), on December 16, 2003. We vacated submission and ordered supplemental briefing. This case was resubmitted as of May 3, 2004.


2
The issues in Raich may control the outcome in this case. Accordingly, this case is remanded for the district court to reconsider after the Supreme Court has completed its action in Raich.

IT IS SO ORDERED